222 F.2d 889
105 U.S.P.Q. 462
George N. MAS and Frank M. Mas, Appellants,v.OWENS-ILLINOIS GLASS COMPANY.
No. 11466.
United States Court of Appeals Third Circuit.
Argued May 2, 1955.Decided June 2, 1955.

George N. Mas and Frank M. Mas, pro se., for appellant.
Arthur Raisch, Detroit, Mich.  (McCarter, English & Studer, Ward J. Herbert, Newark, N.J., on the brief), for defendant and appellee.
Before MARIS and HASTIE, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This is a suit for the infringement of a design patent for a beverage bottle, Des. 102,569, issued December 29, 1936.  The district court held that the patent was limited to frosted surface ornamentation as shown by the patent drawing and did not include the form or configuration of the bottle.  Since the defendant makes only bottles devoid of surface ornamentation the district court concluded that it had not infringed the patent and entered a summary judgment dismissing the complaint.  We have carefully examined the record and are entirely satisfied that the conclusions of the district court were correct for the reasons well stated in the opinion filed by Judge Meaney.  122 F.Supp. 582.


2
The judgment of the district court will be affirmed.